Title: To John Adams from Horatio Gates Spafford, 5 February 1815
From: Spafford, Horatio Gates
To: Adams, John


				
					Hond. & Esteemed Friend—
					Albany, 2 Mo. 5, 1815.
				
				I am duly favored with thy Letter. I did not see that venerable old Man for whom thou enquirest, although I intended to do so. The lateness of the season, bad roads, & too little time for my purposes prevented. I have received a Letter from him, however, a few days since, & am happy to hear of the continuance of his health.I send thee a little trifle, as one among the list of my children (of the brain.) And I enclose to thy care, a Letter, & a little package for the Secretary of the American Academy. Please have the goodness to forward them & to excuse the trouble I give thee.I, also, am very fearful that our Government are continuing our Ministers too long in Europe. Had I my wishes, they should return, & not soon be suceeded by any others. We can expect nothing from European powers but jealousy & hatred. We have nothing to do but to stay at home, & look well to the foes that are nourished at the same breast as ourselves. But—really, we must perish, unless our Administration can be made more efficient. With very sincere esteem & respect, thy friend,
				
					Ho. G. Spafford.
				
					
				
			